Citation Nr: 1144746	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-03 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a low back disorder.

2.  Entitlement to an increased rating in excess of 40 percent for reflex sympathetic dystrophy with history of impingement syndrome and rotator cuff repair and possible causalgia (claims as a left upper extremity disorder).

3.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1972 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The issue of service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for a low back disorder was denied by an unappealed rating decision in May 1995.  

2.  The evidence received since the May 1995 rating decision relates to an unestablished fact necessary to substantiate the claim for a low back disorder and raises a reasonable possibility of substantiating the claim.
 
3.  With resolution of the doubt in favor of the Veteran, the Veteran's reflex sympathetic dystrophy of the left upper extremity is characterized by all shoulder and elbow movements severely affected, closely analogous to disability of the upper radicular nerve group.
 

CONCLUSIONS OF LAW

1.  The May 1995 rating decision which denied entitlement to service connection for a low back disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the final May 1995 determination denying the Veteran's claims of entitlement to service connection for a low back disorder is new and material, and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2010).

3.  The criteria for a schedular rating of 70 percent for reflex sympathetic dystrophy of the left upper extremity are approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8510 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).
 
Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.
 
New and Material Evidence

The record reflects that a May 1995 rating decision denied the Veteran's claim of entitlement to service connection for a low back disorder.  The RO sent notice of the decision to the Veteran at his last address of record.  The Veteran did not appeal that decision.  Therefore, the May 1995 rating decision became final.  38 U.S.C.A. § 7105(c).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's actions, the Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The evidence of record at the time of the May 1995 rating decision consisted of service treatment records and post-service medical records.  The Veteran's claim was denied on the basis of the RO's determination that although the Veteran had a back disorder in service, it was transient and had since resolved, and the Veteran did not have a current diagnosis of a low back disorder.    

The evidence submitted in support of reopening the claim includes more recent treatment records that show current diagnoses of a low back disorder and a May 2006 VA examination report showing degenerative changes to the Veteran's low back. The Board finds that this evidence raises a reasonable possibility of substantiating the Veteran's claim.  The evidence is therefore new and material under the provisions of 38 C.F.R. § 3.156(a) and the claim is reopened.  

Increased Rating for Left Upper Extremity Disorder

The Veteran contends that the 40 percent rating for his reflex sympathetic dystrophy of the left upper extremity does not adequately reflect the severity of his disorder.  With resolution of the doubt in favor of the Veteran, his disorder is characterized by all shoulder and elbow movement severely affected. Therefore, the Veteran's claim for an increased rating is granted and a 70 percent rating will be granted.  Massey v. Brown, 7 Vet. App. 204, (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  This represents the maximum possible schedular evaluation for the disorder at issue.      

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).

When a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  38 C.F.R. § 4.20.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.

The Veteran's disorder was rated as analogous to an incomplete paralysis of the middle radicular group, in accordance with Diagnostic Code 8511.  However, after consideration of the Veteran's symptoms, the Board finds that Diagnostic Code 8510 for incomplete paralysis of the upper radicular group is more appropriate.  

For neurological disabilities, evaluations are generally assigned based on whether the paralysis of a particular nerve is complete or incomplete. Diagnostic Code 8510 provides the rating criteria for paralysis of the nerves of the upper radicular group. 38 C.F.R. § 4.124a, Diagnostic Code 8510. The Veteran is left-hand dominant and therefore, his left upper extremity is considered his "major" side and will be rated accordingly. 

Under Diagnostic Code 8510, a 70 percent rating is warranted for complete paralysis. Complete paralysis contemplates all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected. Incomplete paralysis of the major side is rated 50 percent when severe and 40 percent when moderate.  38 C.F.R. § 4.124a, Diagnostic Code 8510 (2010).

In his June 2005 claim for an increased rating, the Veteran stated that he had been wearing a sling full-time to support his left shoulder since his surgery in 1993 - an assertion that is repeated both prior to and after submission of his claim for an increased rating.  He stated that he still experiences pain, swelling, and infection due to his disorder. Other documentation indicates that although the Veteran has undergone at least two surgeries for left upper extremity symptoms, he has obtained no lasting relief. In 1997, a service department medical care provider (the Veteran is a military retiree residing overseas with access to such care) characterized the Veteran's left shoulder pain as "intractable." The Veteran again reported that he was using a sling for left arm pain. 

Similarly, in September 2003 a service department medical care provider noted that the Veteran had continued left shoulder pain. Muscle strength testing revealed 4+ out of 5 grip strength in the biceps, triceps, wrist flexors, wrist extensors, and intrinsic of the upper extremity. The Veteran reported no skin color changes, and none were specifically noted by the examiner. The examiner noted that notwithstanding the lack of clinical findings supportive of a markedly severe disorder (limited range of motion but good grip strength, no atrophy, and no skin color changes) the Veteran had "symptoms consistent with (reflex sympathetic dystrophy) which may ultimately be the only explanation."

The Veteran underwent a VA examination in March 2006.  The Veteran reported constant left upper extremity numbness, tingling, and pain.  A physical examination revealed no obvious atrophy of any of the muscles in his left shoulder.  The Veteran had limited range of motion with 90 degrees of forward flexion and 90 degrees of abduction both actively and passively.  He appeared to have extreme pain with both ranges of motion.  The examiner was unable assess the status of his rotator cuff.  The Veteran's left upper extremity was diffusely tender to even light palpation.  The examiner concluded that the Veteran had deficits involving limited range of motion, endurance, and muscle strength, as well as severe pain.  The Veteran also wears his arm in a sling at all time to reduce pain.  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2010).  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  38 C.F.R. § 4.59 (2010).

With resolution of the doubt in favor of the Veteran, the Veteran has experienced severe pain and severe functional impairment of his left arm that approximate the criteria for a 70 percent rating under Diagnostic Code 8510.  Pain is a prominent factor in evaluation of the disability and the functional use of his left upper extremity is severely affected by the use of a sling at all times for relief.  Essentially, the Veteran's left arm symptoms render "all shoulder and elbow movements severely affected," which fall within the meaning of Diagnostic Code 8510's criteria for a 70 percent rating. 38 C.F.R. § 4.124a; Diagnostic Code 8510 (2010).

There is no showing that the Veteran's disorder reflects so exceptional or so unusual a disability picture as to warrant the assignment of a higher rating on an extra-schedular basis.  The disorder is not productive of marked interference with employment that is not contemplated by the current rating, or required any, let alone, frequent periods of hospitalization, or otherwise rendered impractical the application of the regular schedular standards.  In the absence of these factors, the criteria for submission for assignment of an extra-schedular rating are not met.  Thus, the Board is not required to remand this claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

As new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a low back disorder, the Veteran's petition to reopen is granted.

An increased rating of 70 percent, but not higher, is warranted for the Veteran's reflex sympathetic dystrophy of the upper left extremity.


REMAND

With regard to the Veteran's claim of service connection for a low back disorder, a VA examination is necessary prior to adjudicating this claim.  The Veteran's service treatment records show that he was treated during service for low back pain and spasms that resolved prior to discharge from service.  

The Veteran's post-service treatment records reflect a diagnosis of mild degenerative changes to the lumbar spine and the Veteran contends that his currently diagnosed back disorder is as a result of his active service.  VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, a VA examination is necessary prior to adjudicating this claim.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for a back disorder that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2. After the passage of a reasonable amount of time, the RO/AMC must afford the Veteran the medical examinations detailed below, to be conducted by appropriately qualified physician(s), who will respond to the inquiries below.  In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.
      
e. The examiner must respond to the following inquiry:

i. Does the Veteran have a back disorder that is etiologically related to the complaints of back pain he experienced during service?

3. Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4. The RO/AMC must then readjudicate the claims of service connection for a back disorder to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


